Citation Nr: 0419517	
Decision Date: 07/20/04    Archive Date: 08/04/04

DOCKET NO.  03-20 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for bilateral pes planus.  

2.  Entitlement to an increased disability rating for 
bronchial asthma, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from January 1968 
to January 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  In that decision, the RO denied the 
veteran's petition to reopen his previously denied claim for 
service connection for bilateral pes planus as well as his 
claim for a disability evaluation greater than 10 percent for 
the service-connected bronchial asthma.  


REMAND

During the current appeal, there was a recent and substantial 
change in the law.  On November 9, 2000, the President signed 
into law the VCAA.  See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  In particular, this law redefines the 
obligations of VA with respect to the duty to notify and to 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment but not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 
2099-2100 (2001), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West 2002).  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and to complete his 
claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003).  See also, Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 16 Vet. App. 370 
(2002) (holding that both the statute, 38 U.S.C.A. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  Second, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).  

A review of the claims folder in the present case indicates 
that, in a February 2002 letter, VA satisfied the 
notification requirements of the VCAA with regard to the 
veteran's petition to reopen his previously denied claim for 
service connection for bilateral pes planus.  However, VA has 
not provided such notification with regard to the veteran's 
claim for a disability rating greater than 10 percent for his 
service-connected bronchial asthma.  A remand of the 
veteran's increased rating claim is, therefore, necessary to 
accord the RO an opportunity to provide the veteran with the 
VCAA notification concerning this issue.  

Also with regard to the claim for an increased rating for the 
service-connected bronchial asthma, the Board notes that, in 
April 2002 during the current appeal, the veteran underwent a 
VA respiratory examination.  The veteran reported that he 
experiences sporadic asthmatic attacks approximately three 
times per week and that these attacks are controlled with the 
use of an inhaler "most of the time."  He described his 
inhaler as an Albuterol inhaler and also noted respiratory 
therapy.  In addition, he stated that sometimes 
(approximately three or four times per year) his asthmatic 
attacks require visits to the local emergency room, where he 
is treated and discharged.  

Significantly, this recent examination does not provide 
specific information regarding the frequency of the veteran's 
use of inhalers or the use of any oral bronchodilator therapy 
or any inhalational anti-inflammatory medication.  Such data 
is needed to rate adequately the veteran's service-connected 
bronchial asthma.  See, 38 C.F.R. § 4.97, Diagnostic 
Code 6602 (2003) (criteria includes frequency of inhalational 
or oral bronchodilator therapy, or inhalational 
anti-inflammatory medication that is needed).  On remand, 
therefore, the veteran should be accorded a relevant VA 
examination which provides such information.  

Moreover, in a February 2002 statement, the veteran noted 
that "all [of his] . . . treatment evidence is at [the] VAMC 
San Juan."  Following a complete and thorough review of the 
claims folder, the Board is uncertain as to whether all 
available records of treatment from this VA medical facility 
have been obtained and associated with the veteran's file.  
On remand, therefore, an attempt should be made to obtain 
records of pertinent treatment received at the San Juan VAMC 
which have not been previously procured.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  With regard to the veteran's claim 
for a disability rating greater than 
10 percent for his service-connected 
bronchial asthma, the RO should review 
the claims file and ensure that all VCAA 
notice obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent.  
Particularly, the RO must notify the 
veteran of the applicable provisions of 
the VCAA as well as the type of evidence 
necessary for this increased rating 
issue, including which evidence the 
agency would obtain and which evidence he 
should submit.  

2.  The RO should procure copies of all 
records of bilateral pes planus and 
bronchial asthma treatment that the 
veteran has received at the San Juan VAMC 
since March 1973 to present.  All 
available reports not previously obtained 
should be associated with the veteran's 
claims folder.  

3.  Thereafter, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a pertinent VA examination to 
determine the nature and extent of his 
service-connected bronchial asthma.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  Any testing deemed 
necessary, including pulmonary function 
tests, should be performed.  

The examiner should obtain from the 
veteran his detailed clinical history, 
including any use (and frequency of use) 
of inhalational or oral bronchodilator 
therapy, inhalational anti-inflammatory 
medication, systemic (oral or parenteral) 
corticosteroids, and immuno-suppressive 
medications.  Also in the examination 
report, the examiner should discuss the 
frequency of any visits to a physician 
for required care of exacerbations and 
whether the veteran experiences any 
attacks with episodes of respiratory 
failure (and, if so, the frequency of 
such attacks).  

4.  The RO should then readjudicate the 
issue of whether new and material 
evidence has been received sufficient to 
reopen a claim of entitlement to service 
connection for bilateral pes planus as 
well as the issue of entitlement to a 
disability rating greater than 10 percent 
for the service-connected bronchial 
asthma.  If the decisions remain in any 
way adverse to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  No action is required of the 
veteran until he is notified by the RO; however, the veteran 
is advised that failure to report for any scheduled 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2003).  The veteran has the right to submit 
additional evidence and argument on the matters that the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  


	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  



